In a petition for rehearing, counsel for respondent lay special emphasis on the principles of law as enunciated in the case of Aldrich v. Bank of Ohiowa, 64 Neb. 276, 57 L.R.A. 920, 97 Am. St. Rep. 643, 89 N.W. 772, and contend that they are applicable under the facts in the instant case and support the judgment of the lower court in their favor. It is urged that a careful analysis of the Aldrich Case will disclose that the court regarded crops growing upon the land at the time of judicial sale as having the status of personalty and, hence, as not passing to the purchaser at the time of the sale. We do not question the correctness of counsel's deductions from the Aldrich Case. We, however, do not regard the rule of that case as *Page 518 
applicable in this jurisdiction for the reasons stated in the original opinion herein and which are clearly recognized by the Nebraska supreme court, the authority relied upon by counsel. That court, in our opinion, has made very clear the reason underlying its classification of growing crops as personalty, in considering the effect of a judicial sale of land, and it has likewise clearly suggested the distinction between the rule there adopted and the rule that must prevail in jurisdictions where the sale is complete at the time of the planting of a crop which is immature at the expiration of the redemption period. In the case of Foss v. Marr, 40 Neb. 559, 59 N.W. 122, the first Nebraska case applying the rule for which counsel contend, that court took occasion to distinguish its holding from that of the Iowa court in Downard v. Groff, 40 Iowa, 597 (previously cited in the original opinion herein), see 40 Neb. page 568.
"In the state of Iowa the law provides for a definite period of time between the sale of land in foreclosure proceedings and the time of the issuance of the deed, which is called a time of redemption. In this state we have no such statute and no such time of redemption. In Iowa the party occupying the land has positive and definite information of the date when his occupancy will terminate and must cease, and hence has less warrant or excuse for sowing or planting a crop, which to mature and harvest may require until beyond such date, than does a person occupying a farm in this state, upon which foreclosure proceedings have been commenced, where the termination of the occupancy cannot be ascertained or calculated, or even approximated, with any reasonable degree of certainty."
Similarly. In Monday v. O'Neil, 44 Neb. 724, 48 Am. St. Rep. 760, 63 N.W. 32, the Nebraska court, again referring to the Iowa decision, said (page 726):
"Downard v. Groff, supra, followed the general current of authority and recognized that Cassilly v. Rhodes, 12 Ohio, 88, was opposed to the conclusion reached, stating truly that Cassilly v. Rhodes was based upon a construction of the Ohio appraisement law. Foss v. Marr was based upon the doctrine of Cassilly v. Rhodes, our appraisement law being similar to that of Ohio, and the reasons given by the Ohio court for departing from the general rule, because of the effect of the appraisement law, being deemed sound and applicable to this state. *Page 519 
. . . The reason of the decision [the Ohio decision upon which the Nebraska court relied for authority] was that the value of the annual crops is not included in the appraisement made prior to the sale, and that the debtor's rights therein can be saved only by regarding such crops as personalty requiring a separate levy."
Again, in the same case, the Nebraska court points out that under their system of appraisement and sale followed by confirmation, all of which is necessary to complete the title of the purchaser, the time of completion of the sale remains indefinite until confirmation, and it is largely because of this fact that the rights of the mortgagor planting a crop before the completion of the sale are protected. And it is this fact which distinguishes the Nebraska situation from that obtaining in this state where the termination of the mortgagor's rights is fixed at the date of the sale by the expiration of a definite redemption period. The Nebraska court, referring to this matter, said, in Monday v. O'Neil page 728 of 44 Neb.: "O'Neil [mortgagor] knew, of course, that a sale might be made and confirmed before his crop would mature, but he could not know that such would be the case. We do not think that he was obliged to abandon the land, or permit it to lie uncultivated, merely because there was a possibility or a probability that his estate would be determined before the crop would mature." And, continuing, quoted from the Ohio case recognizing a similar principle, Houts v. Showalter,10 Ohio St. 125, as follows:
"Under our system, frequent advertisements and offers of sale, and, occasionally, revaluations, are necessary, before a sale can be effected. When an appraisement is made, it cannot be foreseen when a sale will be effected. It is not for the interest of any party, nor for the public interest, that the land should thenceforth lie waste. Then there may have been no crop sown or planted, but, when the sale comes to be made, there may be growing crops put into the ground in the meantime."
We think it clearly appears from both the Nebraska and Ohio decisions, which announce the rule relied upon by the respondent, not only that the rule is not applicable where crops are planted or sown with no prospect of maturity before the expiration of a definitely fixed redemption period, but that those courts specifically recognize the doctrine to be inapplicable in such a situation. We think, furthermore, that the underlying reasons, so clearly stated by those courts; the *Page 520 
system of appraisement of land exclusive of crops and confirmation of judicial sales at a time which can not be definitely known in advance, can have no application under our law, which provides for the sale of the land and fixes a definite period of redemption within which period the mortgagor may know definitely whether he can reasonably hope to mature a crop.
The petition for rehearing is denied.
CHRISTIANSON, Ch. J., and NUESSLE, BURKE, and JOHNSON, JJ., concur.